25 So. 3d 637 (2009)
Carmen HUNNICUTT, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-1283.
District Court of Appeal of Florida, First District.
December 31, 2009.
Earl M. Johnson, Jr., of the Law Offices of Earl M. Johnson, Jr., Jacksonville, for Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is denied on the merits. See Jordan v. State, 549 So. 2d 805 (Fla. 1st DCA 1989) (holding that lack of access to a law library does not show good cause for failure to timely file a notice of appeal).
BARFIELD, WOLF, and LEWIS, JJ., concur.